     Case 3:19-cv-00120-MMD-CLB Document 40 Filed 08/16/21 Page 1 of 2


1

2

3                              UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6     VICTOR SERAFIN QUINONES,                           Case No. 3:19-cv-00120-MMD-CLB
7                                    Plaintiff,         ORDER ACCEPTING AND ADOPTING
             v.                                          REPORT AND RECOMMENDATION
8                                                           OF MAGISTRATE JUDGE
      ROMEO ARANAS, et al.,                                   CARLA L. BALDWIN
9
                                 Defendants.
10

11          Plaintiff Victor Serafin Quinones brings this case pursuant to 42 U.S.C. § 1983.
12   Before the Court is the Report and Recommendation (ECF No. 36 (“R&R”)) of United
13   States Magistrate Judge Carla L. Baldwin, recommending denial of Defendant James L.
14   Pincock’s motion to dismiss (ECF No. 27). Pincock filed an objection (ECF No. 36), which
15   he later withdrew (ECF No. 39).
16          The Court “may accept, reject, or modify, in whole or in part, the findings or
17   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party
18   fails to object to a magistrate’s recommendation, the Court is not required to conduct “any
19   review at all . . . of any issue that is not the subject of an objection.” Thomas v. Arn, 474
20   U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir.
21   2003) (“De novo review of the magistrate judges’ findings and recommendations is
22   required if, but only if, one or both parties file objections to the findings and
23   recommendations.”) (emphasis in original); Fed. R. Civ. P. 72, Advisory Committee Notes
24   (1983) (providing that the court “need only satisfy itself that there is no clear error on the
25   face of the record in order to accept the recommendation”).
26          Because Pincock withdrew his objection, the Court need not conduct de novo
27   review and is satisfied that there is no clear error. The Court will accept and adopt the
28   R&R in full.
     Case 3:19-cv-00120-MMD-CLB Document 40 Filed 08/16/21 Page 2 of 2


1          It is therefore ordered that the Report and Recommendation of Magistrate Judge

2    Carla L. Baldwin (ECF No. 36) is accepted and adopted in its entirety.

3          It is further order that Defendant Pincock’s motion to dismiss (ECF No. 27) is

4    denied.

5          DATED THIS 16th day of August 2021.

6

7

8                                            MIRANDA M. DU
                                             CHIEF UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                2
